         Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 1 of 28




                                AFFIDAVIT IN SUPPORT OF
                         AN APPLICATION FOR A SEARCH WARRANT

       I, Ronald Morin, a Special Agent with the United States Department of Homeland

Security, Immigration and Customs Enforcement, Homeland Security Investigations (“HSI”),

being duly sworn, depose and state as follows:

   1. I have been employed as an HSI Special Agent since May of 2006, and am currently

assigned to the Manchester, New Hampshire Resident Office. Prior to my employment with

HSI, I served as a Police Officer in the State of Maine. As part of my regular duties as a Special

Agent, I am tasked with the investigation of criminal violations related to child exploitation and

child pornography, including violations pertaining to the illegal production, distribution, receipt,

and possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2252, and 2252A (the

“Specified Federal Offenses”). I have received training in the area of child pornography and

child exploitation, and as part of my duties have observed and reviewed examples of child

pornography (as defined in 18 U.S.C. § 2256) in various forms of media, to include

digital/computer media. During the course of this investigation I have conferred with other

investigators who have conducted numerous investigations and executed numerous search

warrants which involved child exploitation and/or child pornography offenses. I have previously

obtained federal search warrants related to child pornography offenses and have participated in

the execution of numerous search warrants, many of which involved child pornography offenses.

   2. As a federal agent, I am authorized to investigate violations of United States laws and to

execute warrants issued under the authority of the United States.

   3. This affidavit is made in support of an application for a search warrant authorizing a

search of a residence located at 57 Blueberry Lane, Apartment 28, Laconia, NH 03246 (the

“Premises”), as further described in Attachment A. I seek to seize evidence, fruits, and
          Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 2 of 28




instrumentalities of the Specified Federal Offenses, which relate to the knowing possession and

distribution of child pornography. I request authority to (i) search the entire Premises and any

computer and computer media (as defined in this affidavit) located therein and where the items

specified in Attachment B may be found and (ii) seize any and all items listed in Attachment B

as instrumentalities, fruits, and evidence of the Specified Federal Offenses.

   4. The statements in this affidavit are based on information provided by other law

enforcement officers, and on my own investigation of this matter. Since this affidavit is being

submitted for the limited purpose of securing a search warrant, I have not included each and

every fact known to me concerning this investigation. While I have included all material facts

relevant to the requested search warrant, I have not set forth all of my knowledge about this

matter.

   5. The first section of this affidavit recites the statutory language and definitions for the

relevant Specified Federal Offenses. The second section of the affidavit provides background on

computers and child pornography in general and details the process involved in the search and

seizure of computer systems. Finally, the third section of the affidavit sets forth the probable

cause to believe that (i) the Specified Federal Offenses have been committed; and (ii) that

evidence, fruit, and instrumentalities of the Specified Federal Offenses are likely to be found in

the Premises, respectively.




                                                 2
          Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 3 of 28




   SECTION I.          STATUTORY LANGUAGE AND DEFINITIONS

               A.      STATUTORY AUTHORITY

   6. This investigation concerns alleged violations of 18 U.S.C. §§ 2251, 2252, and 2252A

relating to the sexual exploitation, and material involving the sexual exploitation, of minors. The

relevant statutes are recited in pertinent part as follows:

           a. 18 U.S.C. § 2251(a) states that it is unlawful for any person to employ, use,
       persuade, induce, entice or coerce any minor to engage in, or transport any minor in or
       affecting interstate commerce, with the intent that such minor engage in any sexually
       explicit conduct for the purpose of producing any visual depiction of such conduct.

           b. 18 U.S.C. § 2252(a)(2) states that it is unlawful for any person to knowingly
       receive, or distribute, any visual depiction using any means or facility of interstate or
       foreign commerce or that has been mailed, or has been shipped or transported in
       interstate or affecting interstate commerce, or which contains materials which have been
       mailed or so shipped or transported, by any means including by computer, or knowingly
       reproduces any visual depiction for distribution using any means or facility of interstate
       or foreign commerce or in or affecting interstate or foreign commerce or through the
       mails, if the production of such visual depiction involves the use of a minor engaging in
       sexually explicit conduct, and such visual depiction is of such conduct.

           c. 18 U.S.C. § 2252(a)(4)(B) states that it is unlawful for any person to knowingly
       possess, or knowingly access with intent to view, 1 or more books, magazines,
       periodicals, films, video tapes, or other matter which contain any visual depiction that has
       been mailed, or has been shipped or transported using any means or facility of interstate
       or foreign commerce or in or affecting interstate or foreign commerce, or which was
       produced using materials which have been mailed or so shipped or transported, by any
       means including by computer, if the production of such visual depiction involves the use
       of a minor engaging in sexually explicit conduct, and such visual depiction is of such
       conduct.

           d. 18 U.S.C. Section 2252A(a)(2) states that it is unlawful for any person to
       knowingly receive or distribute any child pornography that has been mailed, or using any
       means or facility of interstate or foreign commerce shipped or transported in or affecting
       interstate or foreign commerce by any means, including by computer.

           e. 18 U.S.C. Section 2252A(a)(5)(B) states that it is unlawful to knowingly possess,
       or knowingly access with the intent to view, any book, magazine, periodical, film,
       videotape, computer disk, or any other material that contains an image of child
       pornography that has been mailed, or shipped or transported using any means or facility
       of interstate or foreign commerce or in or affecting interstate or foreign commerce by any
       means, including by computer, or that was produced using materials that have been



                                                  3
     Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 4 of 28




   mailed, or shipped or transported in or affecting interstate or foreign commerce by any
   means, including by computer.

       B. DEFINITIONS

7. The following definitions apply to this Affidavit and Attachment B:

   a.      “Child Pornography” includes any visual depiction, including any photograph,
   film, video, picture, or computer or computer-generated image or picture, whether made
   or produced by electronic, mechanical, or other means, of sexually explicit conduct
   where (A) the production of the visual depiction involved the use of a minor engaged in
   sexually explicit conduct; (B) the visual depiction was a digital image, computer image,
   or computer-generated image that is, or is indistinguishable from, that of a minor engaged
   in sexually explicit conduct; or (C) the visual depiction has been created, adapted, or
   modified to appear that an identifiable minor is engaged in sexually explicit conduct. See
   18 U.S.C. § 2256(8).

   b.     “Computer” refers to “an electronic, magnetic, optical, electrochemical, or other
   high speed data processing device performing logical, arithmetic, or storage functions,
   and includes any data storage facility or communications facility directly related to or
   operating in conjunction with such device.” See 18 U.S.C. § 1030(e)(1).

   c.      “Computer hardware” consists of all equipment that can receive, capture, collect,
   analyze, create, display, convert, store, conceal, or transmit electronic, magnetic, or
   similar computer impulses or data. Computer hardware includes any data-processing
   devices (including, but not limited to, central processing units, internal and peripheral
   storage devices such as fixed disks, external hard drives, floppy disk drives and diskettes,
   and other memory storage devices); peripheral input/output devices (including, but not
   limited to, keyboards, printers, video display monitors, and related communications
   devices such as cables and connections); as well as any devices, mechanisms, or parts
   that can be used to restrict access to computer hardware (including, but not limited to,
   physical keys and locks).

   d.      “Computer passwords and data security devices” consist of information or items
   designed to restrict access to or hide computer software, documentation, or data. Data
   security devices may consist of hardware, software, or other programming code. A
   password (a string of alpha-numeric characters) usually operates what might be termed a
   digital key to “unlock” particular data security devices. Data security hardware may
   include encryption devices, chips, and circuit boards. Data security software of digital
   code may include programming code that creates “test” keys or “hot” keys, which
   perform certain pre-set security functions when touched. Data security software or code
   may also encrypt, compress, hide, or “booby-trap” protected data to make it inaccessible
   or unusable, as well as reverse the progress to restore it.




                                            4
  Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 5 of 28




    e. “Computer-related documentation” consists of written, recorded, printed, or
electronically stored material that explains or illustrates how to configure or use computer
hardware, computer software, or other related items.

    f. “Computer software” is digital information that can be interpreted by a computer
and any of its related components to direct the way it works. Computer software is stored
in electronic, magnetic, or other digital form. It commonly includes programs to run
operating systems, applications, and utilities.

   g. “Minor” means any person under the age of 18 years. See 18 U.S.C. § 2256(1).

    h. “Sexually explicit conduct” as used in this affidavit applies to visual depictions
that involve the use of a minor, see 18 U.S.C. § 2256(8)(A), or that have been created,
adapted, or modified to appear to depict an identifiable minor, see 18 U.S.C.
§2256(8)(C). In those contexts, the term refers to actual or simulated sexual intercourse
(including genital-genital, oral-genital, or oral-anal), whether between persons of the
same or opposite sex; bestiality; masturbation; sadistic or masochistic abuse; or
lascivious exhibition of the genitals or pubic areas of any person. See 18 U.S.C. §
2256(2)(A).

    i. “Visual depictions” include undeveloped film and videotape, and data stored on
computer disk or by electronic means, which is capable of conversion into a visual
image; and data which is capable of conversion into a visual image that has been
transmitted by any means, whether or not stored in a permanent format. See 18 U.S.C. §
2256(5).

    j. The terms “records,” “documents,” and “materials” include all information
recorded in any form, visual or aural, and by any means, whether in handmade form
(including, but not limited to, writings, drawings, painting), photographic form
(including, but not limited to, microfilm, microfiche, prints, slides, negatives, videotapes,
motion pictures, photocopies); mechanical form (including, but not limited to,
phonograph records, printing, typing); or electrical, electronic or magnetic form
(including, but not limited to, tape recordings, cassettes, compact discs, electronic or
magnetic storage devices such as floppy diskettes, hard disks, CD-ROMs, digital video
disks (“DVDs”), Personal Digital Assistants (“PDAs”), Multi Media Cards (“MMCs”),
memory sticks, optical disks, printer buffers, smart cards, memory calculators, electronic
dialers, Bernoulli drives, or electronic notebooks, as well as digital data files and
printouts or readouts from any magnetic, electrical or electronic storage device).




                                         5
          Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 6 of 28




   SECTION II.            BACKGROUND ON COMPUTERS AND CHILD
                          PORNOGRAPHY; SPECFICS OF COMPUTER
                          SEARCHES/SEIZURES

           A.       BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY

   8. Based on my knowledge, training, and experience in child exploitation and child

pornography investigations, and the experience and training of other law enforcement officers

with whom I have had discussions, I know that computers, computer technology, and the Internet

have revolutionized the manner in which child pornography is produced, possessed, and

distributed.

   9. Computers basically serve five functions in connection with child pornography:

production, communication, distribution, storage, and social networking. With digital cameras,

images of child pornography can be transferred directly onto a computer; in addition, the use of

commercially available software and devices also allows for the conversion and transfer of other

forms of visual media into various digital and electronic media formats. A modem allows any

computer to connect to another computer through the use of telephone, cable, or wireless

connection. Through the Internet, electronic contact can be made to millions of computers

around the world.

   10. The computer’s ability to store images in digital form makes the computer itself an ideal

repository for child pornography. The size of the electronic storage media (commonly referred

to as the hard drive) used in home computers has grown tremendously within the last several

years. These drives can store thousands of images at very high resolution.

   11. The Internet affords individuals several different venues for meeting and communicating

with each other; and obtaining, viewing, and trading child pornography in a relatively secure and

anonymous fashion. The Internet is also used as a means for child sexual exploitation offenders




                                               6
          Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 7 of 28




to solicit potential victims through the use of various online services to include, but not limited

to, online profiles, email, and instant messaging and chat.

    12. As with most digital technology, communications made from a computer are often saved

or stored on that computer. Storing this information can be intentional, for example, by saving

an e-mail as a file on the computer or saving the location of one’s favorite websites in

“bookmarked” files. Digital information can also be retained unintentionally. Traces of the path

of an electronic communication may be automatically stored in many places, such as temporary

files or ISP (Internet Service Provider) client software, among others. In addition to electronic

communications, a computer user’s Internet activities generally leave traces in a computer’s web

cache and Internet history files. A forensic examiner often can recover evidence that shows

whether a computer contains peer-to-peer software, when the computer was sharing files, and

some of the files that were uploaded or downloaded. Computer files or remnants of such files

can be recovered months or even years after they have been downloaded onto a hard drive,

deleted, or viewed via the Internet. Electronic files downloaded to a hard drive can be stored for

years at little or no cost. Even when such files have been deleted, they can be recovered months

or years later using readily available forensic tools. When a person “deletes” a file on a home

computer, the data contained in the file does not actually disappear; rather, that data remains on

the hard drive until it is overwritten by new data. Therefore, deleted files, or remnants of deleted

files, may reside in free space or slack space -- that is, in space on the hard drive that is not

allocated to an active file or that is unused after a file has been allocated to a set block of storage

space -- for long periods of time before they are overwritten. In addition, a computer’s operating

system may also keep a record of deleted data in a “swap” or “recovery” file. Similarly, files

that have been viewed via the Internet are automatically downloaded into a temporary Internet




                                                  7
          Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 8 of 28




directory or “cache.” The browser typically maintains a fixed amount of hard drive space

devoted to these files, and the files are only overwritten as they are replaced with more recently

viewed Internet pages. Thus, the ability to retrieve residue of an electronic file from a hard drive

depends less on when the file was downloaded or viewed than on a particular user’s operating

system, storage capacity, and computer habits.

    13. File transfers and online connections occur to and from IP (Internet Protocol) addresses.

These addresses, expressed as four sets of numbers separated by decimal points, are unique to

particular computers during online sessions. An IP address identifies the location of the

computer with which the address is associated, making it possible for data to be transferred

between computers.

    14. Third-party software is available to identify the IP address of a particular computer

during an online session. Such software monitors and logs Internet and local network traffic. It

is possible to identify the person associated with a particular IP address through ISP records.

ISPs maintain records of the IP addresses used by the individuals or businesses that obtain

Internet connection service through the ISP. Those records often include identifying and billing

information, account access information in the form of log files, e-mail transaction information,

posting information, account application information, and other information both in computer

data and written record format.

    15. I also know that individuals who possess and share child pornography often keep it and

the electronic devices they use to do it in their residences and vehicles. They may keep child

pornography on devices like flash drives which are small and can be easily hidden. They often

also access child pornography on cellular devices that can be kept on their persons, in their cars,

or in their residences.




                                                 8
         Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 9 of 28




       B.      SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

   16. Searches and seizures of evidence from computers commonly require agents to download

or copy information from the computers and their components, or seize most or all computer

items (computer hardware, computer software, and computer related documentation) to be

processed later by a qualified computer expert in a laboratory or other controlled environment.

This is almost always true because of the following two reasons:

           a. Computer storage devices (like hard disks, diskettes, tapes, laser disks, magneto
       opticals, and others) can store the equivalent of thousands of pages of information.
       Especially when the user wants to conceal criminal evidence, he or she often stores it in
       random order with deceptive file names. This requires searching authorities to examine
       all the stored data that is available in order to determine whether it is included in the
       warrant that authorizes the search. This sorting process can take days or weeks,
       depending on the volume of data stored, and is generally difficult to accomplish fully on-
       site.

          b. Searching computer systems for criminal evidence is a highly technical process
       requiring expert skill and a properly controlled environment. The vast array of computer
       hardware and software available requires even computer experts to specialize in some
       systems and applications, so it is difficult to know before a search which expert should
       analyze the system and its data. The search of a computer system is an exacting scientific
       procedure that is designed to protect the integrity of the evidence and to recover even
       hidden, erased, compressed, password-protected, or encrypted files. Since computer
       evidence is extremely vulnerable to tampering or destruction (which may be caused by
       malicious code or normal activities of an operating system), the controlled environment
       of a laboratory is essential to its complete and accurate analysis.

   17. In order to fully retrieve data from a computer system, the analyst needs all magnetic

storage devices as well as the central processing unit (“CPU”). In cases involving child

pornography where the evidence consists partly of graphics files, the monitor(s) may be essential

for a thorough and efficient search due to software and hardware configuration issues. In

addition, the analyst needs all the system software (operating systems or interfaces, and hardware




                                               9
         Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 10 of 28




drivers) and any applications software which may have been used to create the data (whether

stored on hard drives or on external media).

   18. Furthermore, because there is probable cause to believe that the computer and its storage

devices are all instrumentalities of crimes, within the meaning of 18 U.S.C. Sections 2251

through 2256, I request authority to seize them all as such.

SECTION III.           PROBABLE CAUSE

   19. On 1/18/2019 I received information from HSI SA Sara Seidman, Liaison at the National

Center for Missing and Exploited Children (NCMEC), regarding CyberTipline Report#

45679110, pertaining to possible child sex trafficking. SA Seidman received the report from

Norsung Wodhen, Analyst at NCMEC.

   20. On 1/17/2019, NCMEC received a CyberTipline report which NCMEC designated as

#45679110 from Skout.com (hereafter “SKOUT”), The Meet Group Legal Team, 100 Union

Square Drive, New Hope, Pennsylvania (PA). SKOUT is the developer of a location-based

social networking and dating application and website. SKOUT is available on both iOS and

Android operating systems. SKOUT uses a cellphone's global positioning system to help users

to find other users within a general radius of one another.

   21. SKOUT reported to NCMEC that a SKOUT user was attempting to meet another

SKOUT user as part of a plan to have sex with a seven (7) year old girl. SKOUT identified the

possible child victim “Sammi” associated with SKOUT ID# 142435075, email address

titsntats420x@gmail.com and IP address 209.42.155.219 (login). Publicly available information

indicates that the IP address geolocates to the area of Tilton, NH, and the internet service

provider is Atlantic Broadband (Quincy, MA).




                                                 10
         Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 11 of 28




   22. On 01/25/2019, SA Seidman provided me with CyberTipline Report# 45679110 which

included communications between the SKOUT users on 12/25/ 2018 and 12/26/2018; SKOUT

user profiles which included IP logs; and eight (8) still images in which the users sent. The

images are described as:

           a. Three (3) images depicting an adult Caucasian male’s pelvic area with his penis
              exposed.

           b. One (1) image depicting a Caucasian female’s pelvic area with her vagina
              exposed and an object inserted into her anus. It is difficult to determine an
              approximate age of this female.

           c. One (1) image (caption: “Kim 15’s picture”) depicting a Caucasian female giving
              fellatio to an animal.

           d. One (1) image depicting a Caucasian female wearing a black t-shirt (white
              lettering on the back) and white panties (with unknown print) bent over at the
              waist. The female has pig tails with pink hair ties. A light blue shower curtain
              depicting the phrase “so you come here often”.

           e. One (1) image depicting a prepubescent Caucasian female lying on her back on a
              tan couch. There is a multi-colored blanket beneath her. The child is wearing a
              pink tank top with multi-colored stripes near the top, and black lace panties. The
              child has a lollipop in her mouth.

           f. One (1) image depicting multi-colored artwork.


   23. On 01/28/2019, I issued a DHS Summons (ICE-HSI-MF-2019-00187) to Atlantic

Broadband for subscriber records for IP address 209.42.155.219 on 12/25/2018 @ 21:41:06

UTC. On 01/31/2019, Atlantic Broadband (Subsento) provided records identifying subscriber:

       Stephanie Stephens
       57 Blueberry Lane, Apartment 28, Laconia, NH 03246

       Visa, x5173, Exp.: 12/2020
       Account Activation Date: 05/17/2018. The account was still active as of April 16, 2019.




                                                11
        Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 12 of 28




   24. On 01/28/2019, I prepared a DHS Summons (ICE-HSI-MF-2019-00189) for subscriber

records for email address titsntats420x@gmail.com. On 02/01/2019, I obtained a Non-

Disclosure Court Order for email addresses titsntats420x@gmail.com. On 02/15/2019, I

received subscriber records from Google identifying the following:

       Name: Tyler Payne
       Email: titsntats420x@gmail.com
       Created: 11/25/2018 at 22:02:54 UTC
       IP Address: 209.42.155.219
       Google Account ID: 479756484904
       The IP address identified by SKOUT is the same IP address listed by Google.

   25. On 02/01/2019, I conducted database checks on Stephanie Stephens. Consolidated Lead

Evaluation and Reporting (CLEAR) Records indicate that Stephanie Stephens has DOB:

           , SSN:              with the address 57 Blueberry Lane, Apartment 28, Laconia,

NH. There were no criminal records identified for Stephanie Stephens.

   26. On 02/01/2019, I contacted Laconia Police Department (LPD) to inquire about Stephanie

Stephens. Detective Sergeant Benjamin Black provided LPD records associated with Stephanie

Stephens. SGT Black advised that Stephanie Stephens has a son, Coen Maynor, DOB:

           .

   27. On 02/01/2019, I conducted open source checks on Stephanie Stephens. I viewed

Stephanie Stephens’ Facebook page which indicates she is “in a relationship” with Thomas

Goupil (hereafter “Goupil”). The Facebook page also indicates that Stephanie Stephens works as

a dietary aid at Belknap County Nursing Home which is located at 30 County Drive, Laconia,

New Hampshire.

   28. On 02/01/2019, I conducted database checks on Goupil. CLEAR Records indicate that

Goupil has DOB:              , SSN:             , with the address 36 Haggett Farm Road,

Northfield, NH. Goupil has telephone number                  associated to him. This number is



                                              12
         Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 13 of 28




associated to the IP address used to login to SKOUT on 12/25/2018. Goupil has FBI#

             with drug related criminal offense history.

   29. On 02/01/2019, I contacted Northfield PD for information relating to Goupil. There was

no relevant information identified.

   30. On 02/01/2019, I conducted open source checks on Goupil. Goupil’s Facebook page

indicates that Goupil is “in a relationship” with Stephanie Stephens. Facebook records also

indicate that Goupil works as a chef at the Belknap County Nursing Home which is located at 30

County Drive, Laconia, New Hampshire.

   31. On 02/04/2019, I submitted a DHS Summons (ICE-HSI-MF-2019-00201) to US Cellular

for subscriber information on 603-393-7914, the telephone number associated with IP address

used for the SKOUT logins. On 02/05/2019, US Cellular provided subscriber records for

telephone number 603-393-7914 identifying:

       Thomas Goupil
       36 Haggett Farm Road, Northfield, NH 03276
       Effective date: 03/09/2017 @ 23:59:59 CST
       Device: Samsung Galaxy S7 black
       MIN: 6034199079
       TMSI: 311580706264968


   32. On 02/07/2019, I requested and received NH Driver’s License (DL) photo and

Registration information for Stephanie Stephens and Goupil. Goupil has a silver 2010 Chevrolet

1500 pick-up truck bearing NH Registration “GOUPIL” in his name. Stephanie Stephens does

not appear to have a NH driver’s license or any vehicles registered to her.

   33. On 02/12/2019, I and HSI SA Michael Perrella conducted surveillance of 57 Blueberry

Lane, Apartment 28, Laconia, NH (the PREMISES). Special Agents observed Goupil’s vehicle

parked in front of the residence.




                                                13
         Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 14 of 28




   34. On 02/12/2019, I received an email from LPD SGT Black indicating that they had

received a NCMEC CyberTip relating to the PREMISES from Tilton Police Department (TPD)

SGT Nathan Buffington.

   35. On 02/13/2019, I contacted TPD SGT Buffington who advised that they received

NCMEC CyberTip# 45415902 relating to a Tumblr (here after “TUMBLR”) account used to

upload one (1) image of child pornography. TPD Detective Christopher Rideout obtained two

State Search Warrants; one for records relating to the TUMBLR account identified in CyberTip

#45415902, and one for subscriber information for the associated IP address. Atlantic

Broadband records identified that the IP address is associated to the PREMISES in Laconia, NH.

   36. On 02/14/2019, I met with Detective Sergeant Nathan Buffington at Tilton Police

Department (TPD) and obtained a copy of their case (19-1666-OF). I reviewed NCMEC

CyberTip# 45415902 and the TPD case.

   37. On 02/06/2019, the TPD received CyberTipline Report #45415902 from the National

Center for Missing & Exploited Children (NCMEC). The CyberTipline report was submitted to

Tilton PD via the NH ICAC Task Force and reviewed by Detective Christopher Rideout.

   38. Detective Rideout reported that on 02/15/2019, Emily McKeon of the electronic service

provider TUMBLR discovered that one of its users posted possible child sexual abuse images to

a blog on their website.

   39. One (1) digital photograph (.jpg file) was included with the CyberTipline report.

According to the report, this file is a representative sample of the possible child sexual abuse

images uploaded to a blog on TUMBLR. The images were uploaded to the TUMBLR URL

"slutbitchs420.tumblr.com" by someone using the Screen/User Name "slutbitchs420". The

CyberTipline report includes an IP Log, which indicates that file was uploaded approximately




                                                 14
        Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 15 of 28




0328 EST on 11/25/2018 via IP Address 209.42.155.219 (the PREMISES). Tumblr provided the

following email address for the "slutbitchs420" account: budnboobs420@gmail.com.

   40. The following briefly describes the photograph uploaded to the "slutbitchs420" blog:

   File "messaging_media_l.jpg" depicts a naked prepubescent female. She is wearing only a t-

shirt which covers her undeveloped breasts and is laying on her back on top of a blue blanket.

She is seen using her right hand to grab an adult males’ penis and her legs are spread, which

depicts her vagina and penis as the focal point of the image. Only the adult males’ penis and

lower part of his shirt can be seen. This image is attached as EXHIBIT A.

   41. The IP Address 209.42.155.219 resolved back to Atlantic Broadband. The IP address

geo-locates back to Tilton, New Hampshire. On February 7th, 2019, TPD Detective Rideout

applied for and was granted a search warrant of Atlantic Broadband, asking for subscriber

records for IP Address 209.42.155.219.

   42. On 02/07/2019, TPD Detective Rideout applied for and was granted a search warrant of

TUMBLR, asking for all account information for bunboobs420@gmail.com, budnboobs420,

slutbitches420.tumblr.com, and slutbitches420.

   43. On 02/08/2019, TPD Detective Rideout received via email the results of my search

warrant of Atlantic Broadband from Subsentio who is the custodian of records for Atlantic

Broadband. The subscriber information for IP address 209.42.155.219 on 11/25/2018 showed as:

       Stephanie Stephens
       DOB:
       57 Blueberry Lane, Apartment. 28, Laconia, NH 03246
       SS#




                                                 15
        Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 16 of 28




   44. The account number for Stephanie Stephens is 8282160060310517 with a visa credit card

used as payment. Stephanie Stephens’s account was activated on 05/17/2018 and was still active

as of February 8, 2019.

   45. On 03/05/2019, I received an email from LPD SGT Black indicating that they received

additional CyberTipline Reports from the National Center for Missing and Exploited Children

(NCMEC) relating to the PREMISES, 57 Blueberry Lane, Apartment 28, Laconia, NH. Their

investigation also identified a possible suspect of Mason STEPHENS (hereafter “STEPHENS”),

DOB:              (27yo). I viewed STEPHENS’ Facebook page which indicates that Mason

STEPHENS is the Brother of Stephanie Stephens.

   46. On 03/05/2019, NH Internet Crimes Against Children (ICAC) Task Force Commander

SGT John Perrachi forwarded the following six (6) NCMEC CyberTipline Reports to me relating

to Stephanie Stephens’s IP address:



               a. CyberTipline Report# 47030918 was received by NCMEC on 02/23/2019 from
       MeetMe.com (hereafter “MeetMe”), MeetMe Inc. Legal Team, 100 Union Square Drive,
       New Hope, PA. The Company (The Meet Group) is a portfolio of mobile social
       entertainment apps. Its primary apps are MeetMe, LOVOO, SKOUT, and Tagged. The
       Company has millions of mobile daily active users. Its apps are available on iPhone,
       iPad, and Android in multiple languages. Through these apps, users can stream live
       video, send gifts, chat, and share photos. MeetMe reported that a user uploaded one (1)
       apparent image of child pornography. The image was uploaded on 02/22/2019 by user
       “Tasha” (associated email address mayhemmason420@gmail.com) from IP address
       209.42.155.219 (the PREMISES). The image was viewed by a SKOUT staff member.
       The image depicts a female lying on her back with her vagina and anus exposed. It is
       difficult to determine the age of the female depicted in the image. The Subscriber of the
       IP Address associated with the CyberTipline Report is Stephanie Stephens. MeetMe
       provided SKOUT profile images of “Tasha” which depict an adult Caucasian female.
       Mason STEPHENS’ Facebook page indicates that he has an associate named Saralynn
       CASTILLOUX (hereafter “CASTILLOUX) and displays images that appear to match the
       SKOUT profile images of “Tasha”.

            b. CyberTipline Report# 47030263 was received by NCMEC on 02/23/2019 from
       MeetMe.com. MeetMe reported possible possession, manufacture, and/or distribution of



                                              16
 Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 17 of 28




illegal content. On 02/21/2019 a suspect image was uploaded by user “Tasha”
(mayhemmason420@gmail.com) from IP address 209.42.155.219 (the PREMISES). The
image was viewed by a SKOUT staff member. The image depicts a MINOR Caucasian
female lying on her back on a tan couch. There is a multi-colored blanket beneath her.
The child is wearing a pink tank top with multi-colored stripes near the top, and black
lace panties. The child has a lollipop in her mouth (this is the same image as contained in
NCMEC CyberTipline Report# 45679110, referenced in paragraph #22e above).
MeetMe provided SKOUT profile images of “Tasha” which depict images consistent
with CASTILLOUX.

        c. CyberTipline Report# 47029645 was received by NCMEC on 02/23/2019 from
MeetMe.com. MeetMe reported that a user uploaded one (1) apparent image of child
pornography. The image was uploaded on 02/21/2019 @ 06:07:39 UTC by user “Tasha”
(mayhemmason420@gmail.com) from IP address 209.42.155.219 (the PREMISES). The
image depicts a Caucasian female child (approximately 5-7 years old) with an erect penis
in her mouth. The child is holding a piece of paper with the phrase “I (heart) love cum”.
The image was viewed by a SKOUT staff member. This image is attached as Exhibit B.

        d. CyberTipline Report# 47028898 was received by NCMEC on 02/23/2019 from
MeetMe.com. MeetMe reported possible child sexual molestation. An image of child
pornography was uploaded on 02/21/2019 @ 19:46:24 UTC by user “Tasha”
(mayhemmason420@gmail.com) from IP address 209.42.155.219 (the PREMISES). The
uploaded image is the same image contained in Exhibit B. The image was viewed by a
SKOUT staff member. SKOUT provided chat that was associated with the posted
images. In the chat, “Tasha” asks,“U ever fuck wit anyone under 18?” “Tasha” also
states in the communications: that she is 15 years old, from New Hampshire, and
“fucked” a 9-year-old.

       e. CyberTipline Report# 47023468 was received by NCMEC on 02/23/2019 from
MeetMe.com. MeetMe reported possible child sexual molestation. On 02/21/2019 a
suspect image was uploaded by user “Tasha” (mayhemmason420@gmail.com) from IP
address 209.42.155.219 (the PREMISES). The image was viewed by a SKOUT staff
member and is the same image referenced in paragraphs 22(e) and 46(b) above. The
NCMEC lead information included the Kik profile of “Mason Stevens
(sp)/mayhemmason420” with an image depicting Mason STEPHENS, DOB: 01/04/1992.

         f. CyberTipline Report# 43568138 was received by NCMEC on 11/26/2018 from
Facebook (Jason Barry),1601 Willow Road, Menlo Park, CA. Facebook reported the
receipt of one (1) image of apparent child pornography on 11/25/2018 @ 04:23:19 UTC
at the IP address 209.42.155.219 (the PREMISES) via Facebook Messenger. The image
is the same as contained in Exhibit A. The image was viewed by Facebook. The report
identifies the recipient was Mason STEPHENS, DOB: 01/04/1992 with email address
mayhemmason420@gmail.com (verified).




                                        17
         Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 18 of 28




   47. On 04/05/2019, I issued a DHS Summons (ICE-HSI-MF-2019-00427) to Atlantic

Broadband for subscriber information for IP address 209.42.155.219 on 11/24/2018 @ 20:23:19

PST, 02/21/2019 @ 06:29:43 UTC, and 02/21/2019 @ 19:46:24 UTC (dates and times of the

uploads of images of child pornography). On 04/15/2019, Atlantic Broadband (Subsentio)

provided records identifying the subscriber as:

       Stephanie Stephens
       57 Blueberry Lane, Apartment 28, Laconia, NH 03246
       Activation Date: 05/17/2018 (still active as of 4/14/2019)

       Payment:


   48. On 04/05/2019, I prepared a DHS Summons (ICE-HSI-MF-2019-00426) for subscriber

records for email addresses mayhemmason420@gmail.com and budnboobs420@gmail.com

from 11/15/2018 to present. On 04/12/2019, I obtained a Non-Disclosure Court Order for email

addresses mayhemmason420@gmail.com and budnboobs420@gmail.com. On 05/15/2019,

Google provided records indicating the subscriber of mayhemmasaon420@gmail.com is Mason

STEPHENS. There were no IP logs provided. The subscriber of budnboobs420@gmail.com is

“Nico Ticks” with logins dated from 11/18/2018 to 01/13/2019 from IP address 209.42.155.219

(the PREMISES).

   49. On 04/17/2019, I and SA Perrella conducted a knock and talk at 57 Blueberry Lane,

Apartment 28, Laconia, NH. Special Agents made contact with Stephanie Stephens. Using a

ruse, I inquired about who resided at the address. Stephanie Stephens advised that she resided at

the address with her son (MINOR). Special Agents noted that a vehicle bearing NH Registration

“GOUPIL” was parked in front of the address.

   50. On 04/19/2019, I submitted a DHS Summons (ICE-HSI-MF-2019-00454) to Facebook

for Subscriber and IP logs for www.facebook.com/mason.stephens.3344 from 11/24/2018 to



                                                  18
        Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 19 of 28




present. On 04/23/2019, Facebook provided records indicating the subscriber of the account

“mason.stephens.3344” is Mason STEPHENS. The registered email on the account is

mayhemmason420@gmail.com. Facebook provided IP logins from 12/02/2018 to 03/08/2019

and logouts from 12/01/2018 to 04/12/2019 from IP address 209.42.155.219 (the PREMISES).

   51. On 04/29/2019, HSI Special Agent (SA) Ronald Morin submitted three (3) images to

NCMEC to be reviewed for identified children. Two (2) of the images appear to be child

pornography. These images are related to the NCMEC reports associated to the IP address

209.42.155.219, subscribed to by Stephanie STEPHENS, 57 Blueberry Lane, Apartment 28,

Laconia, NH and the possession/distribution of child pornography.

   52. .On 05/15/2019 NCMEC provided Child Identification Report (CIR)# 123118 indicating

that image “messaging_media_1.jpg” is part of the known series “AtSea” (attached as Exhibit A)

and image “47029645.PNG” (top image) is part of the known series “Jewelry1” (attached as

Exhibit B). Additionally, NCMEC provided ECD Technical Assistance notes identifying five

(5) additional related CyberTips (45690404, 47435362, 47029044, 43568130, and 45679176). I

requested copies of these CyberTips. NCMEC provided me with CyberTips 45690404,

47435362, 47029044, 43568130, and 45679176. I reviewed these CyberTips and identified:



                a. CyberTipline Report# 45690404 was received by NCMEC on 01/17/2019 from
       Skout.com. SKOUT reported possible possession, manufacture, and/or distribution of
       illegal content. On 12/20/2019 two (2) suspect images were uploaded by user “Sammi”
       (budnboobs@gmail.com) from IP address 209.42.155.219 (the PREMISES). The images
       were viewed by a SKOUT staff member. I reviewed the images included in this report
       and identified two (2) images of child pornography. One image is from the known series
       “AtSea” (Exhibit A)and the other image is of what appears to be a prepubescent boy with
       an erect adult male penis in his mouth. The boy is holding the penis with his left hand.
       There appears to be semen on the adult male’s penis. This image is attached as EXHIBIT
       C. A third image depicts an adult female from the waist up, with her naked breasts
       exposed. This image appears to be consistent with Facebook images of Stephanie
       Stephens.



                                              19
        Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 20 of 28




                b. CyberTipline Report# 47435362 was received by NCMEC on 03/09/2019 from
       Facebook. Facebook reported possible possession, manufacture, and/or distribution of
       illegal content. On 03/08/2019 @ 10:20:18 UTC one (1) suspect image was uploaded by
       user steph.kuntz.90 (budnboobs420@gmail.com) from IP address 209.42.155.219 (the
       PREMISES). The image was viewed by Facebook staff. I reviewed the image which
       depicts a prepubescent female with the focal point of the photo being her vagina and
       anus. The child is spreading open her vagina with her hands. The child’s face is not
       visible. This image is attached as EXHIBIT D.

               c. CyberTipline Report# 47029044 was received by NCMEC on 02/23/2019 from
       MeetMe.com. MeetMe (Skout) reported possible child sex trafficking. On 02/21/2019
       @ 19:37:21 UTC one (1) suspect image was uploaded by user “Tasha”
       (mayhemmason420@gmail.com) from IP address 209.42.155.219 (the PREMISES). The
       image was viewed by a SKOUT staff member. I reviewed the images included in this
       report and identified one (1) image of child pornography. The image is from the known
       series “Jewelry 1” (Exhibit B). There are also two (2) images of a female with her
       breasts exposed. It is difficult to determine the age of this female, although she appears
       to be a pubescent minor. The information received from SKOUT lists “Tasha” with a
       DOB of 01/04/1992. (As noted in paragraph 46(e) above, Mason STEPHENS DOB is
       01/04/1992).

                d. CyberTipline Report# 43568130 was received by NCMEC on 11/26/2018 from
       Facebook. Facebook reported possible possession, manufacture, and/or distribution of
       illegal content. On 11/25/2018 @ 04:10:38 UTC one (1) suspect image was received by
       user mason.stephens.3344 (mayhemmason420@gmail.com) at IP address 209.42.155.219
       (the PREMISES). Facebook provided the associated name of Mason STEPHENS, DOB:
       01/04/1992. The image was viewed by Facebook staff. I reviewed the image and it
       depicts a prepubescent female with the focal point on her vagina and anus. The child is
       spreading open her vagina with her hands. The child’s breasts are exposed. The child
       has blonde/brown hair and lying on a bed with purple comforter and pink flowers. This
       image is attached as EXHIBIT E.

              e. CyberTipline Report# 45679176 was received on 01/17/2019. This is the same
       information that was reported in NCMEC CyberTipline Report# 45679110.


   53. On 05/17/2019, I issued a DHS Summons (ICE-HSI-MF-2019-00529) to Facebook for

subscriber records for “steph.kuntz.90” On 05/28/2019, Facebook provided records identifying

“Steph Keavy” with associated email address budnboobs420@gmail.com. Facebook provided

IP logins from 02/24/2019 to 03/08/2019 and logouts from 02/24/2019 to 03/07/2019 from IP

address 209.42.155.219 (the PREMISES).



                                               20
        Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 21 of 28




   54. On 06/14/2019, I met with TPD Detective Rideout and obtained records from TUMBLR

relating to NCMEC CyberTipline report# 45415902. TUMBLR produced these records pursuant

to a State Search Warrant. I reviewed the records, which includes the NCMEC known image of

child pornography from the “At Sea” (Exhibit A) series distributed from the PREMISES.

   55. In summary, The NCMEC reports associated to the IP address 209.42.155.219 (the

PREMISES), subscribed to by Stephanie Stephens, at 57 Blueberry Lane, Apartment 28,

Laconia, NH are associated with the possession/distribution of child pornography. The specific

CyberTipline dates/times are:

   43568130 (Facebook/1 unsubmitted image received) – 11/25/2018 @ 04:10:38 UTC

   43568138 (Facebook/1 NCMEC known image received) - 11/25/2018 @ 04:23:19 UTC

   45415902 (Tumblr/1 NCMEC known image uploaded) – 11/25/2018 @ 08:28:00 UTC

   45690404 (Skout/1 NCMEC known image uploaded/1 unknown) – 12/20/2018

   47029645 (MeetMe/1 NCMEC known image uploaded) – 02/21/2019 @ 06:07:39 UTC

   47029044 (MeetMe/1 NCMEC known image uploaded) – 02-21-2019 @ 19:37:21 UTC

   47028898 (MeetMe/1 NCMEC known image uploaded) – 02/21/2019 @ 19:46:24 UTC

   47435362 (Facebook/1 unsubmitted image uploaded) – 03/08/2019 @ 10:20:18 UTC




                                              21
        Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 22 of 28




                                         CONCLUSION

   56. Based on the aforementioned facts and circumstances, I respectfully submit that there is

probable cause to believe the specified federal offenses occurred at the PREMISES; and that the

fruits, evidence, and instrumentalities of those offenses are likely to be found at the PREMISES.

   57. I, therefore, request that a search warrant be issued authorizing the search of the premises

listed in Attachment A and the seizure of the items listed in Attachment B.


                                                 /s/ Ronald Morin
                                                 Ronald Morin
                                                 Special Agent
                                                 U.S. Department of Homeland Security
                                                 Immigration and Customs Enforcement
                                                 Homeland Security Investigations



Sworn and subscribed before me this 26th day of June 2019.



_________________________________
HONORABLE ANDREA K. JOHNSTONE
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF NEW HAMPSHIRE


I have reviewed the Exhibits referenced and I find probable cause to believe they depict minors
engaging in sexually explicit conduct and child pornography. The Affiant shall preserve the
images and video provided to the Court, for the duration of the pendency of this matter,
including any relevant appeal process.




                                                22
     Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 23 of 28




                                 ATTACHMENT A

                         DESCRIPTION OF THE PREMISES


The address of 57 Blueberry Lane, Apartment 28, Laconia, NH 03246 is described as multi-
family two (2) story building with eight (8) units per building. The building has tan vinyl
siding with white trim. Apartment 28 is on the right corner of the building and the black
numerals “28” are depicted on the right side of the white front entry door.




                                           23
         Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 24 of 28




                                       ATTACHMENT B

                           ITEMS TO BE SEARCHED AND SEIZED


       Electronic and other communications pertaining to the solicitation, enticement, coercion,

persuasion, inducement, and sexual exploitation of a minor; and images of child pornography

and files containing images of child pornography in any form, wherever these items may be

stored or found including, but not limited to:

1.     Any computer equipment, computer, computer system and related peripherals, tapes,

cassettes, cartridges, streaming tape, commercial software and hardware, computer disks, disk

drives, monitors, computer printers, modems, tape drives, disk application programs, data disks,

system disk operating systems, hardware and software operating manuals, tape systems and hard

drive and other computer-related operation equipment, cellular phones, digital cameras, video

cameras, scanners, computer photographs, graphic interchange formats and/or photographs,

undeveloped photographic film, slides, and other visual depictions of such Graphic Interchange

formats (including, but not limited to, JPG, GIF, TIF, AVI, and MPEG), and any electronic data

storage devices including, but not limited to, hardware, software, diskettes, backup tapes, CD-

ROM’s, DVD’s, flash memory devices, and other storage mediums; any input/output peripheral

devices, including but not limited to passwords, data security devices and related documentation,

and any hardware/software manuals related to or used to visually depict child pornography or

child erotica; contain information pertaining to the interest in child pornography; and/or

distribute, receive, or possess child pornography, and child erotica or information pertaining to

an interest in child pornography, child erotica or information pertaining to an interest in child

pornography or child erotica;
         Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 25 of 28




2.     Books and magazines containing visual depictions of minors engaged in sexually explicit

conduct as defined in 18 U.S.C. Section 2256;

3.     Originals, copies, and negatives of visual depictions of minors engaged in sexually

explicit conduct, as defined in 18 U.S.C. Section 2256;

4.     Motion pictures, films, videos, and other recordings of visual depictions of minors

engaged in sexually explicit conduct, as defined in 18 U.S.C. Section 2256;

5.     Information, electronic records, or correspondence pertaining to the production,

possession, receipt, or distribution of visual depictions of minors engaged in sexually explicit

conduct, as defined in 18 U.S.C. Section 2256, that were transmitted or received using computer,

some other facility or means of interstate or foreign commerce, common carrier, or the U.S. mail

including, but not limited to:

                    a.      registries regarding peer-to-peer file-sharing software
               communications and participants in peer-to-peer file-sharing software networks;

                       b.      envelopes, letters, and other correspondence including, but not
               limited to electronic mail, chat logs, and electronic messages, establishing
               possession, access to, or transmission through interstate or foreign commerce,
               including by United States mail or by computer, of visual depictions of minors
               engaged in sexually explicit conduct, as defined in 18 U.S.C. Section 2256; and

                      c.      books, ledgers, and records bearing on the production,
               reproduction, receipt, shipment, orders, requests, trades, purchases, or transactions
               of any kind involving the transmission through interstate or foreign commerce
               including by United States mail or by computer of any visual depiction of minors
               engaged in sexually explicit conduct, as defined in 18 U.S.C. Section 2256;

6.     Credit card information including but not limited to bills and payment records;

7.     Records evidencing occupancy or ownership of the Premises described above, including,

but not limited to, utility and telephone bills, mail envelopes, or addressed correspondence; and
         Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 26 of 28




8.     Records or other items that indicate ownership or use of computer equipment found in the

Premises and/or Person, including, but not limited to, sales receipts, bills for Internet access, and

handwritten notes; and

9.     Records, electronic or otherwise, or other items that relate to internet accounts and

usernames, or any other groups that exhibit a sexual interest in children.

10.    Contraband, the fruits of crime, or things otherwise criminally possessed, or property

which is or has been used as the means of committing the foregoing offenses.

                                          DEFINITIONS

       For the purpose of this warrant:

               A.      “Computer equipment” means any computer hardware, computer

                       software, computer-related documentation, storage media, and data.

               B.      “Computer hardware" means any electronic device capable of data

                       processing (such as a computer, personal digital assistant, cellular

                       telephone, or wireless communication device); any peripheral input/output

                       device (such as a keyboard, printer, scanner, monitor, and drive intended

                       for removable storage media); any related communication device (such as

                       a router, wireless card, modem, cable, and any connections), and any

                       security device, (such as electronic data security hardware and physical
        Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 27 of 28




                       locks and keys).

               C.     "Computer software" means any program, program code, information or

                      data stored in any form (such as an operating system, application, utility,

                      communication and data security software; a log, history or backup file; an

                      encryption code; a user name; or a password), whether stored deliberately,

                      inadvertently, or automatically.

               D.     "Computer-related documentation" means any material that explains or

                      illustrates the configuration or use of any seized computer hardware,

                      software, or related items.

               E.     "Storage media" means any media capable of collecting, storing,

                      retrieving, or transmitting data (such as a hard drive, CD, DVD, USB or

                      thumb drive, or memory card).

               F.     "Data" means all information stored on storage media of any form in any

                      storage format and for any purpose.

               G.     "A record" is any communication, representation, information or data. A

                      "record" may be comprised of letters, numbers, pictures, sounds or

                      symbols.

                     RETURN OF SEIZED COMPUTER EQUIPMENT

       If, after inspecting seized computer equipment, the government determines that the

equipment does not contain contraband or the passwords, account information, or personally-

identifying information of victims, and the original is no longer necessary to preserve as

evidence, fruits or instrumentalities of a crime, the equipment will be returned within a

reasonable time, if the party seeking return will stipulate to a forensic copy’s authenticity (but
         Case 1:19-mj-00149-AJ Document 1-1 Filed 06/26/19 Page 28 of 28




not necessarily relevancy or admissibility) for evidentiary purposes.

       If computer equipment cannot be returned, agents will make available to the computer

system's owner, within a reasonable time period after the execution of the warrant, copies of files

that do not contain or constitute contraband; passwords, account information, personally-

identifying information of victims; or the fruits or instrumentalities of crime.
